  

UNITED STATES DISTRICT COURT ! pocunt ay
i -UMENT

   
     
  

SOUTHERN DISTRICT OF NEW YORK ELEC:
wenn eee n ee cee nen eee enn enen ce ceneen nee ceeeenenee x “ ECTRONICALLY se
DOC #: FILED
HILLARY JOHNSON, : DA *) eae
Plaintiff, Loe — FILED: (2 doa |
eed
Vv.

ORDER OF DISMISSAL

MAGNOLIA PICTURES LLC; 3 ;
FACES FILMS LLC; MOTTO : 18 CV 9337 (VB)
PICTURES; CNN FILMS, a division of
Turner Broadcasting Systems, Inc.; and
MICHAEL RADNER,
Defendants.

The Court has been advised that the parties have reached a settlement in principle of this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than January 16, 2020. To be clear, any
application to restore the action must be filed by January 16, 2020, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to close this case.

Dated: December 2, 2019
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
